Citation Nr: 0105159	
Decision Date: 02/20/01    Archive Date: 02/26/01	

DOCKET NO.  97-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chondromalacia patella 
of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1973.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1999 at which time it was remanded 
to the VARO in Winston-Salem, for further development.  
Subsequent to the Board's remand, by rating decision dated in 
July 2000, service connection for chondromalacia patella and 
Pelligrini-Stieda, a disease of the left knee was granted, 
and a 10 percent disability was assigned, effective March 6, 
1997.  The veteran has not expressed disagreement with the 
assignment of the 10 percent rating.

The undersigned notes that in the October 1999 remand, 
reference was made to the fact the veteran's representative 
had raised the issue of clear and unmistakable error in a 
March 1982 rating decision that combined the veteran's right 
knee disability with his service-connected right thigh 
disability rather than creating a separate rating for each 
condition.  This matter was referred to the RO for 
appropriate action.  However, a review of the record shows 
that this matter has yet to be addressed by the RO.  It is 
again referred to the RO for appropriate action.  


FINDINGS OF FACT

Manifestations of chondromalacia patella of the right knee 
include flexion restriction to 90 degrees, pain on motion, 
without fatigue, weakness, or lack of endurance, no edema, 
swelling, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement, 
indicative of no more than slight impairment.   




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations generally.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining 
the disability evaluation to be assigned, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and weakness is 
as important as limitation of motion, and a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are also related considerations.  
It is the contention of the Schedule to recognize actively 
painful, unstable, or malaligned joints, due to healed 
injury, as at least minimally compensable.  Id.  

The veteran's right knee disability has been classified for 
rating purposes under Diagnostic Code 5257.  That code 
provides for a 10 percent rating when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is for assignment when there is moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
provided when there is severe knee impairment, recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a 
Diagnostic Code 5257.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 provides a 10 percent evaluation when flexion is 
limited to 45 degrees.  For a 20 percent evaluation flexion 
is to be limited to 30 degrees.  A 30 percent evaluation may 
be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a 10 percent evaluation 
when extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted when extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
Where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

The U.S. Court of Appeals for Veterans Claims (Court) stated 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

A review of the evidence of record discloses that by rating 
decision dated in March 1975, service connection for a right 
knee disability was granted and a 10 percent rating was 
assigned, effective October 17, 1974.  The award was based on 
soreness and tenderness of the knee.

The veteran's claim for an increased rating for the right 
knee was received in March 1997.

Medical evidence of record includes reports of treatment and 
evaluation pertaining to the left knee in 1997.  The 
treatment records are without reference to the service-
connected right knee.  

A VA orthopedic examination was accorded the veteran in June 
1997.  Examination of the right knee at that time showed no 
obvious swelling or deformity.  The knee had full extension 
with flexion to 130 degrees.  The ligaments were intact.  
There was no joint line pain.  There was pain with pressure 
on the patella.  The diagnosis was chondromalacia patellae of 
the right knee.  It was remarked that X-rays studies of the 
right knee were negative for degenerative joint disease.

In July 1999, Kevin Scully, M.D., an orthopedist,  reported 
that he had been seeing the veteran for knee complaints.  He 
reported the veteran had poor function in his knees that 
interfered with his abilities to walk, or earn a living.  He 
noted that the veteran's job required him to climb stairs and 
ramp inclines and the orthopedist did not believe the current 
knee function would allow the veteran to do any of the jobs 
safely.  

Associated with an August 1999 statement from a former 
employer of the veteran's was a job description for the 
veteran's position and a copy of the veteran's absentee 
record dated from August 1990 to April 1999.  The specific 
reasons for each absence were not noted.  

In August 1999, the veteran and his spouse presented for a 
hearing at the Board in Washington, D.C.  The veteran 
testified that he had daily excruciating pain in the right 
knee for which he took pain medication.  It bothered him to 
walk.  He could barely climb stairs.  His doctor had 
authorized the use of a cane because of his knees.  His 
spouse testified that the veteran was not much help around 
the house because of the knee problems.  He could not stand 
in the kitchen long enough to prepare a meal.  

Received in November 1999 was an itemized billing statement 
dated from January 1997 to August 1999 from Dr. Scully.  The 
statement noted treatment rendered for the veteran's knees.  
A second document from Dr. Scully revealed that the veteran 
was prescribed Celebrex for the knees in November 1999.

The veteran was accorded a contract examination for 
examination of his knees in May 2000.  The medical records 
were available and reviewed for the examination.  It was 
indicated the veteran used a cane.  He complained of pain in 
both knees on a constant basis.  There had been no 
dislocations and it was indicated there was no inflammatory 
arthritis.  On objective examination, extension of the right 
knee was to zero degrees.  Flexion of the right knee was to 
90 degrees.  It was indicated that normal knee flexion was 
from zero to 140 degrees.  There was pain on all knee 
motions.  No fatigue, weakness, or lack of endurance was 
indicated.  Also, no edema, swelling, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement was noted.  There was bilateral 
crepitus.  McMurray's and drawer's signs were negative.  
Weight bearing was fair.  There was no ankylosis or 
shortening.   X-ray studies of the right knee showed 
chondromalacia patella.  The diagnosis was chondromalacia 
patella of the right knee with strain of the distal thigh 
muscle.  

Upon review of the record, the Board finds that the veteran's 
right knee disability is most appropriately rated as 10 
percent disabling under Diagnostic Code 5257.  
While recent studies have demonstrated some limitation of 
flexion, there is no evidence of fatigue, weakness, or lack 
of endurance, no edema, swelling, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  In light of the complete lack of 
evidence of instability or subluxation, the Board cannot 
conclude that the overall right knee disability picture more 
nearly approximates moderate disability required for a 20 
percent rating under Code 5257.  38 C.F.R. § 4.7.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (find that 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown 
was not appropriate where the diagnostic code, specifically 
Code 5257, was not predicated on loss of range of motion); 
but see Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for right chondromalacia patella .  


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.  



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

